Citation Nr: 1129336	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities prior to January 14, 2011.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities since January 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Manila, Republic of Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

The case was certified to the Board by the RO in Seattle, Washington.

The Board remanded this claim in May 2008 and October 2009 for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The issue of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities since January 14, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder, which was evaluated as 50 percent disbling prior to June 2, 2009, and 70 percent disabling as of June 2, 2009; tinnitus, which is 10 percent disabling, effective February 9, 2004; and for bilateral hearing loss, which is noncompensable.  

2.  Prior to January 14, 2011, the preponderance of the evidence is against finding that the Veteran was unable to obtain or maintain any form of substantially gainful employment due to the service-connected disabilities alone.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service connected disorders prior to January 14, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2004, March 2006, and February 2007 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The March 2006 and February 2007 letters provided notice of how disability ratings and effective dates are determined.  All of these letters were issued prior to adjudication of the claim on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains VA and private medical records.  VA also provided the Veteran with examinations during the appeal.  The Veteran had a hearing before the Board in February 2008.  

At the time of the February 2008 Board hearing, also on appeal was the issue of entitlement to an increased-rating claim for posttraumatic stress disorder.  The Board remanded the claim for a higher evaluation for posttraumatic stress disorder in May 2008 and deferred consideration of the total rating for compensation based upon individual unemployability.  In October 2009, the Board granted entitlement to a 70 percent evaluation for posttraumatic stress disorder, effective June 2, 2009, and remanded the claim of entitlement to for a total rating for compensation based upon individual unemployability for the RO to reconsider the claim because of the award of the higher evaluation.  In November 2010, the RO issued a supplemental statement of the case addressing the claim.  Thus, the requirements of the October 2009 Board remand have been completed.

Following the November 2010 supplemental statement of the case, the Veteran submitted additional evidence along with a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider it in the first instance.

The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Analysis

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, VA medical records, private medical records, and hearing transcript.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

At the February 2008 hearing, the Veteran testified that the medication he took for his posttraumatic stress disorder made him tired all the time.  He stated he took naps daily, and that the medications also impacted his sex drive.  The Veteran stated he had problems getting employment because of his posttraumatic stress disorder.  He stated he had panic attacks once a week and had memory loss "all the time."  As to his memory loss, the Veteran stated that if his wife gave him a list to buy three or more items, she had to write it down or he would forget.  He reported playing solitaire in his computer eight to 10 hours a day.  He stated he had no kind of relationships with his sister and brother.  

The Veteran testified he had tried to get jobs at Costco, Home Depot, Lowe's, and some other place as a civilian.  His representative asked him about carpal tunnel syndrome and his low back disorder, and the Veteran stated that he had an operation for his carpal tunnel syndrome, which was fine now, and that his back was not really giving him problems anymore.  He stated that the employees at the Vocational Rehabilitation section had asked the Veteran why he had not submitted a claim for individual unemployability.  The Veteran testified that his VA counselor had told him she did not think he could hold a full-time job, but perhaps he could hold a part-time job.  He stated she thought he had too much anxiety to be able to work.    

The undersigned asked the Veteran about whether he had tried to get a job using his computer skills (since he played solitaire all day).  The Veteran's response was that he used to use his computer skills at his other job and got "sick and tired of doing that."  See transcript on page 16.  He stated he wanted to work with his hands.  The Veteran was asked what kind of response he received from Home Depot and Costco, and he stated, "None."  Id. on page 17.  Veteran reported suicidal thoughts two times a week, as well as homicidal ideation.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for posttraumatic stress disorder, which was evaluated as 50 percent disabling prior to June 2, 2009, and as 70 percent disabling thereafter.  He is also service connected for; tinnitus, which is 10 percent disabling, effective February 9, 2004, and bilateral hearing loss, which is noncompensable.  Prior to June 2, 2009, he has a combined evaluation of 60 percent, and as of June 2, 2009, he has a combined evaluation of 70 percent.  Thus, prior to June 2, 2009, he did not meet the schedular criteria for a total rating for compensation based upon individual unemployability and as of June 2, 2009, he meets the schedular criteria for a total rating for compensation based upon individual unemployability.  38 C.F.R. § 4.16.

Notwithstanding the fact that the appellant did not meet the schedular criteria of 38 C.F.R. § 4.16 prior to June 2, 2009, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a).  38 C.F.R. § 4.16(b).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran contends he is entitled to a total disability evaluation based on individual unemployability due to service connected disorders, but specifically the service-connected posttraumatic stress disorder.  He has submitted three VA Forms 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  He has stated he last worked full time in July 2002, but that he did not leave his job due to posttraumatic stress disorder.  He has a high school  diploma with no college education or further training.  In May 2007, he claimed he had not tried to obtain employment, but in August 2007, three months later, he claimed he had tried to obtain employment but could not remember the name and address of the employer.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of a total rating for compensation based upon individual unemployability for the period prior to January 14, 2011.  The reasons follow.

Initially, the Board notes that the Veteran has provided inconsistent statements.  As a consequence, his credibility is questionable.  For example, the Veteran claims he sustained a shrapnel wound or wounds (it is unclear whether he alleges one or more than one wound) while in Vietnam but that he never sought treatment and the shrapnel wound or wounds healed.  The Board finds this story implausible because at service separation, when he completed the Report of Medical History, he denied having "any injury" other than those discussed.  See Item # 33.  It is not credible that he would elect to report a past medical history of mumps, headaches, ear trouble, hearing loss, leg cramps, boils, back trouble, and sea sickness but somehow fail to address being wounded in Vietnam during an attack.  In denying any history of any in-service injury, the Veteran in August 1971 attested to the truth of that statement.  See "Warning" above signature.  

The Board concludes that the reason the Veteran did not document the shrapnel wound in the Report of Medical History is because he did not sustain such a wound.  The Board assigns more probative value to a statement the Veteran made contemporaneously with service, i.e., denying a history of sustaining an injury during service, and considerably less probative value to statements presented in pursuit of compensation benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Further supporting the Board's conclusion is the fact that the Veteran submitted claims for service connection immediately after service separation, but did not claim entitlement to service connection for shrapnel wound residuals.  He has stated that the wound(s) healed and perhaps that was why he did not include a claim for service connection for a residual scar or scars.  Of record, however, are private medical records going back to 1995, and when the Veteran was asked for the past medical history, he did not report having sustained any sort of injury in service, but was able to report a past medical history for other medical issues.  See December 1997, April 1999, November 2001, and October 2002 private medical records.  

Additionally, when the Veteran underwent the Agent Orange examination in April 2004, he elected to tell the examiner when discussing his skin that he had "dry skin" and had "lipomas" on his back and right thigh.  Yet, the record is silent for the Veteran reporting having sustained a shrapnel wound or wounds while in Vietnam, which would have been relevant when discussing his skin (the Veteran has reported having a residual scar from the shrapnel wound, see June 2003 VA examination report).  The Board finds it is a reasonable conclusion that had the Veteran sustained a shrapnel wound to his body, he would have reported such to the April 2004 examiner.  When the examiner examined the Veteran's body, which he did in detail, see April 2004 VA examination report beginning with, "Examination of the skin revealed . . . .", he made no mention of there being a scar or scars by the Veteran's belt area.  In fact, after reporting four positive skin findings, the examiner stated, "The rest of the skin survey was within normal limits."  Id.  The Board finds that this is evidence against the Veteran having sustained any shrapnel wound or wounds in service.  

The evidence is clear that the Veteran left his job with the fire department because of a low back disability.  A review of private medical and insurance records shows that the Veteran was unable to work due to the low back disability.  However, the Veteran has added that he "actually decided it was time to retire because if he did not leave soon, he would end up hurting his supervisor," which feeling the appellant attributes to the service-connected posttraumatic stress disorder  The Board rejects that allegation.  The reasons follow.

Of record are private medical records dated from 1995 to 2002 from the same examiner.  They document complaints by the Veteran of occasional work related stress and stress at home.  For example, in July 1998, the examiner stated, "Patient looks really quite good other than when we were discussing about his breakup with his girlfriend, his divorce, death of his father, death of his mother and stress at work, he seemed to have a little emotional crack and almost cried."  He diagnosed the Veteran with situational anxiety.  Two weeks later, the examiner noted that the Veteran's situational anxiety was "somewhat better."  He was diagnosed again with situational anxiety in October 1998 and was noted to be "feeling, doing well."  In March 1999, the examiner noted the Veteran was off work for a period of time in December 1998 because of "work[-]related stress.  He has ongoing stress at work as a firefighter."  In July 2000, the Veteran reported he wanted counseling.  The examiner noted the Veteran had been divorced for nine years and had no constant relationship since.  He noted the Veteran had, "Personality issues."  He referred the Veteran for counseling.  In January 2002, the examiner noted the Veteran wanted to go back to work.  The records from this examiner go up to October 2002.  The Veteran had stopped working in July 2002 and began receipt of his disability benefits from his employer in January 2003.  

The Board points out these clinical findings because the Veteran had been seeing this physician for a long time, and had reported having anxiety about various subject matters during that time period.  Had the Veteran felt anger towards his supervisor, logic would suggest that he would have confidentially reported such feelings to this particular examiner, since he had reported psychiatric symptoms previously.  Because of the Veteran's inconsistent statements regarding sustaining a shrapnel wound in service and the fact that he began to report feeling like he wanted to hurt his supervisor after he submitted his claim for service connection for posttraumatic stress disorder, the Board finds this report of symptoms to be incredible.  

There are other inconsistent statements made by the Veteran.  For example, in March 2003, the Veteran reported several alleged in-service stressors to the examiner.  He made no mention of someone being blown up who was lying on his back.  At the June 2003 VA examination, the examiner noted the Veteran discussed the fighting in Laos.  "On one occasion[, the Veteran] and another man were both trying to avoid enemy fire and the other man was lying directly over him and was blown off by an enemy blast."  That is a significant stressor, and yet when the Veteran first reported his in-service stressors to VA in March 2003, this stressor was not mentioned.  The Board finds it difficult to believe that the Veteran would describe multiple stressors in March 2003 (someone pointing a loaded gun at him, his considering attempting suicide and pointing a gun at himself, seeing dead bodies piled up on top of each other) and, if true, somehow neglect to report a man literally being blown up off of his back.  Two of the reported stressors in March 2003 involved near-death experiences.  Having a person blown off of one's body would be a near-death experience.  The Board does not believe such story by the Veteran.  The Board acknowledges that entitlement to service connection for posttraumatic stress disorder was not awarded based upon this alleged stressor, but the appellant's report of this stressor goes to his overall credibility.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has reported on multiple occasions having difficulty living off a fixed income.  For example, in May 2003, he reported additional stressors at home.  "Vet[eran] stated that he is finding it difficult to live on his fixed income primarily as his wife spends money on what he feels are unnecessary items."  See VA treatment record.  In November 2003, the examiner wrote, "Veteran continues to struggle with house issues and finances."  See VA treatment record.  In October 2008, the examiner wrote, "[The Veteran] reports significant financial concerns secondary to a $2600 mortgage, limited income.  He reports having to declare bankruptcy in the 80s associated with IRS issue.  He reports he may very well have to file bankruptcy a second time."  The Board finds that the Veteran's financial complaints is evidence of his seeking VA benefits for monetary gain.  

The Board is aware that in its prior two decisions, it did not address the Veteran's lack of credibility.  However, in reviewing claims file again the Board is compelled to note the inconsistent statements made by the Veteran and has made the determination it has based upon the current review of the claims file.

In light of the appellant's lack of credibility, the Board does not accept the Veteran's allegation that prior to January 14, 2011, he was unable to work due to posttraumatic stress disorder symptoms.  During that term he was able to supervise the construction of a new home (his own home) from at least June 2003 to July 2004.  In the June 2004 VA examination report, the Veteran reported contracting out most of the work to build his house but he also was doing some of the work himself.  He reported to the examiner that he had no "apparent intention of seeking a place in the competitive workplace since retirement."  He reported to the examiner he was devoting himself to finish construction of his new home.  Other records following June 2004 show the Veteran continuing to oversee the construction of his home.  In July 2004, the Veteran informed a VA employee that his driveway was being done as he was there at VA.  In the October 2008 VA examination report, it was noted the Veteran oversaw the construction of a new home in the Philippines.  He subsequently returned to the United States.  Regardless, during the appeal, the Veteran has been able to foresee the construction of two homes.  These facts show that the appellant had the ability to obtain and sustain gainful employment.

Supporting the conclusion that the appellant was able to work is the October 2003 finding by a VA vocational rehabilitation specialist, who stated that it was reasonably feasible the Veteran could achieve a vocational goal and that with the help of vocational rehabilitation "gainful employment is expected."  Notably, the Veteran reported to the counselor that he did not need to work and was enjoying retirement.  The Veteran declined vocational rehabilitation services.  Id.  In the June 2003 VA examination report, the examiner assigned a global assessment of functioning score of 60.  This would show that the Veteran had moderately severe posttraumatic stress disorder symptoms with "impact on social and industrial functioning."  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), 32.  (A global assessment of functioning score of between 51 and 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  

The 2003 examiner noted that if the Veteran attempted to return to full-time work, he predicted the Veteran would have difficulty with emotional control, stability, and productivity.  Such is not indicative of total occupational impairment although it must be noted that such opinion is based upon history reported by the Veteran, which statements have been accorded significantly lessened probative value due to the Veteran's lack of credibility.  

In an August 2003 letter written by the Veteran's treating psychologist, she wrote that the Veteran had been diagnosed with posttraumatic stress disorder and stated that the symptoms were moderately severe and chronic.  She assigned a global assessment of functioning score of 55 with the highest in the past year of 60 and noted the Veteran had serious symptoms and moderately severe symptoms that would impact industrial functioning.  Once again, such conclusions are not indicative of total occupational impairment or the inability to obtain and sustain gainful employment due to service connected disorders alone.

In the March 2007 VA examination report, the examiner was asked whether the Veteran's posttraumatic stress disorder symptoms caused total occupational impairment, and the examiner wrote, "No."  The examiner was asked if posttraumatic stress disorder signs and symptoms result in deficiencies at work, and the examiner wrote, "No."  This examiner also assigned the Veteran a global assessment of functioning score of 60, which is indicative of moderate symptoms and not total occupational impairment.  

In a December 2007 Medical Feasibility Form, a VA physician and the Veteran's treating VA psychologist stated the appellant had "significant anxiety issues which would interfere with full-time employment."  The Board finds that such is not indicative of total occupational impairment.  

At the February 2008 hearing, the Veteran was asked if he thought about getting a job using his computer skills.  The Veteran's response was, "I used to use computer skills at my other job but I got so sick and tired of doing that.  This-actually, I didn't want to do that.  I wanted to work at something with my hands, you know, creative, like in woodworking or something like this. . . ."  See Transcript on page 16.  The Veteran essentially admitted he could work in a job using his computer skills; he just did not want to do it.  This is evidence against a finding that the Veteran is unable to obtain and sustain gainful employment.  Not wanting to work is not an inability to obtain and sustain gainful employment.  

In an October 2008 VA examination report, the examiner noted the Veteran had moderate to severe stress due to limited income.  He assigned the Veteran a global assessment of functioning score of between 52 to 55, and found that this was indicative of moderate symptoms.  The examiner stated, "The overall impact of the [V]eteran's present psychological stress does pose moderate difficulties for him in occupational and social interactions secondary to chronic pain, irritability, with episodic history of outbursts of verbal anger."  Having moderate difficulty in occupational situations is not evidence of a total inability to obtain and sustain gainful employment.  

Lastly, an August 2009 VA treatment records show that the Veteran reported he had obtained a trapper's license for trapping beavers and nuisance animals like raccoons and skunks, which he had been doing since January 2009.  He was doing it until at least October 2009.  This shows his ability to obtain and sustain gainful employment.

There is evidence that supports the Veteran's allegation that he cannot work due to posttraumatic stress disorder symptoms.  In the December 2007 Medical Feasibility report, the VA physician and the Veteran's treating psychologist found that the appellant would be able to work part-time only, which is not necessarily gainful employment.  The Board assigns this conclusion lessened probative value because part of the 2007 opinion is based upon the Veteran's own report of the severity of his symptoms; a report which the Board finds to be of decreased probative value.  The more credible evidence shows that the Veteran is able to obtain and maintain gainful employment.  Again, the appellant oversaw the construction of two houses, and with the one constructed in the United States, he oversaw that construction from start to finish.  Additionally, during the term at issue he participated in a trapping business for at least 10 months.  The Board cannot conclude that the Veteran is unable to obtain and sustain gainful employment due to the service-connected disabilities prior to January 14, 2011.

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the overall evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background.  The Veteran has not been hospitalized for any of the service-connected disabilities since he filed his claim for a total rating for compensation based upon individual unemployability in 2003 (a period of approximately eight years).  Therefore, entitlement to total disability evaluation based on individual unemployability due to service connected disorders is not warranted prior to January 14, 2011.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities prior to January 14, 2011, is denied.


REMAND

In January 2011, the Veteran submitted a January 14, 20011 letter from a VA social worker.  In the letter, the social worker quoted the criteria for a 70 percent evaluation for posttraumatic stress disorder and made the following conclusion:

It is my considered opinion that this renders you incapable of maintaining employment in either a competitive or sheltered work environment.  Further, it is my opinion that this condition is permanent.

The social worker, however, did not address the Veteran's specific posttraumatic stress disorder symptoms that would cause the social worker to conclude that the Veteran was incapable of maintaining employment.  The implication was that the Veteran met all the criteria under the 70 percent evaluation.  When the Board granted the 70 percent evaluation in the October 2009 decision, it was clear that it found the Veteran did not meet all the criteria for the 70 percent evaluation.  See page 12.  

Still, the Board finds that additional development is warranted for the claim for a total rating for compensation based upon individual unemployability since January 14, 2011.  Specifically, in light of the social worker's conclusion a social and industrial survey is warranted, as is a current VA examination by a physician.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA treatment records from October 2010 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran must inform VA if he is still a nuisance wildlife control operator for Washington state.  If not, when did he stop this job?  If so, how many hours a week does this job involve?  He should support his statement with employment records from his employer.

3.  The RO should then schedule the Veteran for a social and industrial survey in order to identify the degree of social and occupational impairment attributable to his service-connected disabilities.  Following the study, the social worker must address whether it is at least as likely as not that the appellant's service connected disorders either singularly or in combination prevent the appellant from engaging in all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age MAY NOT be considered.  A complete rationale must be provided for any opinion offered, and the social worker must explain the reasoning therefore. 

4.  After completion of all of the foregoing, the RO should schedule the Veteran for an examination with a psychiatrist to evaluate the nature and extent of his posttraumatic stress disorder.  The claims folder and the social and industrial survey are to be provided to the examiner for review.  All tests, including psychological testing, must be completed in accordance with the latest AMIE worksheets for rating mental disorders.  All findings must be fully documented and explained in detail.  After a thorough examination is performed and the claims file is reviewed, the examiner must diagnose all psychiatric diagnoses which are currently clinically presented.  If the appellant is diagnosed with a psychiatric disorder other than posttraumatic stress disorder, the examiner must differentiate that pathology from any pathology due to posttraumatic stress disorder.

The examiner must address the extent, if any, that posttraumatic stress disorder renders the appellant unable to obtain and maintain gainful employment.  If non-service-connected disabilities contribute to unemployability, the examiner must so state and offer an opinion addressing what percentage of the Veteran's unemployability is attributable to posttraumatic stress disorder and what percentage is due to his non-service-connected disabilities, to include due to his nonservice connected back disorder.  A complete rationale for any opinion offered must be provided.  If an opinion cannot be reached without resort to speculation, the examiner should so indicate, and explain why speculation is needed to arrive at a conclusion.

The examiner should append a copy of the curriculum vitae to the report.

5.  Thereafter, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested opinions are incomplete in any manner, the RO must take corrective action.  38 C.F.R. § 4.2 (2010).

6. The RO is to advise the Veteran that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010). 

7.  Thereafter, the RO should readjudicate the claim of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  If the claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


